     Case 3:17-cv-01112-JLS-NLS Document 97 Filed 06/05/19 PageID.2863 Page 1 of 5



 1    J. MARK WAXMAN (SBN 58579)                  ROBERT L. TEEL (SBN 127081)
         mwaxman@foley.com                          lawoffice@rlteel.com
 2
      NICHOLAS J. FOX (SBN 279577)                LAW OFFICE OF ROBERT L. TEEL
 3       nfox@foley.com                           1425 Broadway, Mail Code: 20-6690
      FOLEY & LARDNER LLP                         Seattle, Washington 98122
 4    3579 VALLEY CENTRE DRIVE, SUITE 300         T: 866. 833.5529 // F:855.609.6911
      SAN DIEGO, CA 92130
 5    T: 858.847.6700 // F: 858.792.6773
 6
      EILEEN R. RIDLEY (SBN 151735)               GEOFFREY RAUX (pro hac vice)
 7      eridley@foley.com                           graux@foley.com
      ALAN R. OUELLETTE (SBN 272745)              FOLEY & LARDNER LLP
 8      aouellette@foley.com                      111 Huntington Ave., Suite 2500
      FOLEY & LARDNER LLP                         Boston, MA 02199-7610
 9                                                T: 617.342.4000 // F: 617.342.4001
      555 California Street, Suite 1700
10    San Francisco, CA 94104-1520
      T: 415.434.4484 // F: 415.434.4507
11
     Attorneys for Plaintiffs SYLVESTER OWINO,
12   JONATHAN GOMEZ, and the Proposed Class(es)
13
                           UNITED STATES DISTRICT COURT
14
                        SOUTHERN DISTRICT OF CALIFORNIA
15

16 SYLVESTER OWINO and JONATHAN               )   Case No. 3:17-CV-01112-JLS-NLS
   GOMEZ, on behalf of themselves and all    )
17 others similarly situated,                )
                              Plaintiffs,    )    CLASS ACTION
18                                           )
                vs.                          )
19                                           )    PLAINTIFFS’ NOTICE OF MOTION
     CORECIVIC, INC.,                        )    AND MOTION FOR PARTIAL
20                                           )    SUMMARY JUDGMENT
                                  Defendant. )
21                                           )
                                              )
22   CORECIVIC, INC.,                         )   Date: October 10, 2019
                                             )
                           Counter-Claimant, )    Time: 1:30 p.m.
23                                                Place: Courtroom 4D
                                             )
24                                           )    Judge: Hon. Janis L. Sammartino
                  vs.                        )    Magistrate: Hon. Nita L. Stormes
25                                           )
     SYLVESTER OWINO and JONATHAN )
26   GOMEZ, on behalf of themselves and all )     DEMAND FOR JURY TRIAL
     others similarly situated,              )
27
                         Counter-Defendants. ))
28


                                                           Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 97 Filed 06/05/19 PageID.2864 Page 2 of 5



 1                           NOTICE OF MOTION AND MOTION
 2         TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
 3         PLEASE TAKE NOTICE that on October 10, 2019, at 1:30 p.m., or as soon
 4   thereafter as the matter may be heard in Courtroom 4D of the above-entitled Court,
 5   Plaintiffs Sylvester Owino and Jonathan Gomez, on behalf of themselves and the California
 6   Labor Law Class (defined below), by and through their undersigned counsel, will and
 7   hereby do move this Court, pursuant to Rule 56 of the Federal Rules of Civil Procedure,
 8   for an Order granting Plaintiffs’ Motion For Partial Summary Judgment, and ruling as a
 9   matter if law that (1) Plaintiffs and the California Labor Law Class are “employees” of
10   Defendant CoreCivic, Inc. (“Defendant”), and therefore are entitled to the protections
11   afforded employees under the California Labor Code and Industrial Welfare Commission
12   (“I.W.C.”) Wage Order No. 5-2001; (2) Defendant violated California Labor Code section
13   226 when it failed to provide Plaintiffs and the California Labor Law Class with wage
14   statements as required by that Code section; and (3) Defendant violated California Labor
15   Code section 1194 when it failed to compensate Plaintiffs and the California Labor Law
16   Class with a minimum hourly wage as required by that Code section (the “Motion”).
17          Plaintiffs bring this Motion individually and on behalf of the putative “California
18 Labor Law Class,” defined in Plaintiffs’ pending Motion For Class Certification as follows:

19                “All I.C.E. detainees who (i) were detained at a CoreCivic facility
20                located in California between May 31, 2013, and the present, and (ii)
21                worked through CoreCivic’s Volunteer Work Program during their
22                period of detention in California (the “CA Labor Law Class”).”1
23         On May 14, 2018, in denying Defendant’s motion to dismiss, this Court held that
24   “. . . at a minimum, Defendant controls the wages, hours and working conditions of
25   Plaintiffs and putative class members. As such, Defendant employed Plaintiffs and
26   putative class members for purposes of California Labor Code § 1194.” (ECF No. 38
27
     1
28     Alternatively, should the CA Labor Law Class not be certified such that partial summary
     judgment cannot be granted as to that class of detainee workers, Plaintiffs still proceed with
     this Motion as to their individual claims.
                                                -1-           Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 97 Filed 06/05/19 PageID.2865 Page 3 of 5



 1   [Order] at 40; see also id. at 37 – 44 (citing Martinez v. Combs, 49 Cal. 4th 35 (2010)).)
 2   The undisputed facts establish not only that Plaintiffs and the CA Labor Law Class were
 3   employees of Defendant because Defendant controlled the working environment, hours,
 4   wages, and conditions to which Plaintiffs and the CA Labor Law Class were subject, but
 5   also that Defendant admittedly failed to comply with various provisions of the California
 6   Labor Code regarding the work done by Plaintiffs and the CA Labor Law Class, including
 7   failure to comply with the requirements of section 226 (wage statements) and section 1194
 8   (minimum wage), as well as related provisions in I.W.C. Wage Order 5-2001.
 9         Therefore, Plaintiffs and the CA Labor Law Class are entitled to partial summary
10 judgment in their favor determining that, as a matter of law, Plaintiffs and the CA Labor

11 Law Class were (or still are) “employees” of Defendant, and that Defendant is liable to

12 Plaintiffs and the CA Labor Law Class for violations of California Labor Code sections

13 226 and 1194, as well as related provisions in I.W.C. Wage Order No. 5-2001.2

14   ///
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26

27
     2
      Although Plaintiffs allege additional violations of other California Labor Code provisions
28   in their operative Complaint, the focus of this Motion is on the two identified Code sections
     and the overall question of whether Plaintiffs and the CA Labor Law Class are “employees”
     under California law.
                                                 -2-           Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 97 Filed 06/05/19 PageID.2866 Page 4 of 5



 1         The Motion is based on this Notice of Motion and Motion, the accompanying
 2   Memorandum of Points and Authorities, the Declaration of Eileen R. Ridley and all
 3   exhibits and evidence attached thereto, the Separate Statement of Undisputed Material
 4   Facts, Plaintiffs’ previously filed Motion For Class Certification and all evidence submitted
 5   in support thereof (see ECF Nos. 84 – 86), the Proposed Order, the pleadings and papers
 6   on file herein, and on such other matters and oral argument as may be presented to the
 7   Court at the time of the hearing on this Motion.
 8
     DATED: June 5, 2019                      FOLEY & LARDNER LLP
 9                                            J. Mark Waxman
10                                            Eileen R. Ridley
                                              Geoffrey Raux
11                                            Nicholas J. Fox
                                              Alan R. Ouellette
12

13

14                                            /s/ J. Mark Waxman
                                              J. Mark Waxman
15
                                              Eileen R. Ridley
16                                            Attorneys for Plaintiffs SYLVESTER OWINO,
                                              JONATHAN GOMEZ, and the Proposed
17                                            Class(es)

18
                                              LAW OFFICE OF ROBERT L. TEEL
19                                            Robert L. Teel
                                                lawoffice@rlteel.com
20
                                              1425 Broadway, Mail Code: 20-6690
21                                            Seattle, Washington 98122
                                              Telephone: (866) 833-5529
22                                            Facsimile: (855) 609-6911
23                                            Attorneys for Plaintiffs SYLVESTER OWINO,
24                                            JONATHAN GOMEZ, and the Proposed
                                              Class(es)
25

26

27

28


                                               -3-           Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 97 Filed 06/05/19 PageID.2867 Page 5 of 5



 1                             CERTIFICATE OF SERVICE
 2         The undersigned hereby certifies that a true and correct copy of the above and
 3 foregoing document has been served on June 5, 2019, to all counsel of record who are

 4 deemed to have consented to electronic service via the Court’s CM/ECF system per Civil

 5 Local Rule 5.4.

 6
                                          /s/ J. Mark Waxman
 7
                                          J. Mark Waxman
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                           -4-          Case No. 17-CV-01112-JLS-NLS
